 


110 HR 6708 IH: To amend the Internal Revenue Code of 1986 to provide that no loan may be made from a qualified employer plan using revolving credit arrangements and to limit the number of loans that may be made from a qualified employer plan to a participant or beneficiary.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6708 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Foster (for himself and Mr. Pomeroy) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that no loan may be made from a qualified employer plan using revolving credit arrangements and to limit the number of loans that may be made from a qualified employer plan to a participant or beneficiary. 
 
 
1.Qualified employer plans prohibited from making loans through revolving credit arrangements 
(a)In generalSubsection (a) of section 401 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (37) the following new paragraph: 
 
(38)Prohibition of loans through revolving credit arrangementsA trust shall not constitute a qualified trust under this section if the plan makes any loan to any beneficiary under the plan in the form of a revolving credit arrangement.. 
(b)Application to employee annuities 
(1)In generalSection 404(a)(2) of the Internal Revenue Code of 1986 (relating to employees’ annuities) is amended by striking and (31) and inserting (31), and (38). 
(2)Section 403(b) annuity contractsSection 403(b)(1) of such Code is amended by striking and at the end of subparagraph (D), by inserting and at the end of subparagraph (E), and by inserting after subparagraph (E) the following new subparagraph: 
 
(F)the requirements of section 401(a)(38) are met with respect to the contract and any plan under which the contract is purchased,. 
(c)Effective dateThe amendments made by this section shall apply to plan years beginning after the date of the enactment of this Act. 
2.Limitation on number of loans from qualified employer plans which may be outstanding with respect to any participant or beneficiary 
(a)In generalParagraph (2) of section 72(p) of the Internal Revenue Code of 1986 (relating to loans treated as distributions) is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph: 
 
(D)Exception only to apply to 3 loans 
(i)In generalSubparagraph (A) shall not apply to any loan made after the date of the enactment of this subparagraph if, immediately after such loan is made, the number of outstanding loans from the plan to the participant or beneficiary exceeds 3. 
(ii)RefinancingsIf any loan made after the date of the enactment of this subparagraph refinances 1 or more outstanding loans from the plan to the participant or beneficiary, the number of loans taken into account under subparagraph (A) with respect to such loan shall be equal to 1 plus the number of loans refinanced by such loan.. 
(b)Effective dateThe amendments made by this section shall apply to loans made after the date of the enactment of this Act. 
 
